EXHIBIT 10 (c)

AGREEMENT REGARDING USE OF TRADEMARKS

This Agreement is made and entered into between FRISCH’S RESTAURANTS, INC., an
Ohio Corporation with a business address of 2800 Gilbert Avenue, Cincinnati,
Ohio 45206 (hereinafter “FRISCH’S”), and BIG BOY RESTAURANTS INTERNATIONAL, LLC,
a Michigan Limited Liability Company, with a business address of 4199 Marcy,
Warren, Michigan 48091-1799 (hereinafter “BIG BOY”) (formerly known as Liggett
Restaurant Enterprises LLC (“Liggett” or “LRE”)).

The purpose of this Agreement is to acknowledge and confirm the scope and terms
of the Intellectual Property Use and Non-Compete Agreement reached between
FRISCH’S and BIG BOY on January 12, 2001 (referred to hereinafter as the “2001
Agreement”), a copy of which is attached hereto as Exhibit A and incorporated
herein and made a part hereof for all purposes under this Agreement; to enable
the parties to continue operating under their respective rights in and to the
BIG BOY trademark within certain defined geographic territories; and to resolve
the Concurrent Use Proceedings currently pending in the United States Patent and
Trademark Office, before the Trademark Trial and Appeal Board.

BACKGROUND

1.1 FRISCH’S and BIG BOY entered into an Intellectual Property Use and
Non-Compete Agreement on January 12, 2001 concerning their respective rights to
use and to federally register certain marks, including, in particular, the BIG
BOY trademark (the “BIG BOY Trademark”).

1.2 Liggett is the predecessor in interest of BIG BOY. Wherever Liggett appears
in the 2001 Agreement, and in this Agreement, “Liggett” shall be understood to
refer to BIG BOY.

1.3 Paragraph 1.(a) of Attachment 2 to the 2001 Agreement (entitled “Transfer
Agreement”) states:

1.(a) Frisch’s Core Territory. At the Closing, as defined hereafter in
Section 5, Liggett shall convey to Frisch’s complete, absolute, perpetual and
irrevocable ownership of the Big Boy Rights within Frisch’s Core Territory.
Liggett shall retain complete, absolute, perpetual and irrevocable ownership of
the Big Boy Rights outside of Frisch’s Core Territory. Liggett’s and Frisch’s
respective ownership of the Big Boy Rights will be further perfected by the
filing with the U.S. Trademark Office of concurrent registration documents
evidencing Frisch’s and Liggett’s ownership of such rights within their
respective territories. Liggett will cooperate with Frisch’s in the preparation
and filing of all necessary documents. (…)

 

Page 1 of 5



--------------------------------------------------------------------------------

EXHIBIT 10 (c)

 

1.4 Paragraph 1.(b) of the Transfer Agreement states:

(b) Concurrent Use. Concurrently with the signing of this Agreement, the parties
shall sign the Limited Concurrent Use Consent Agreement attached as Exhibit D,
which is expected to be used as an exhibit by Frisch’s in its application(s) to
be filed in the U.S. Trademark Office to register as a concurrent use registrant
of all of the trademarks and service marks contained in or associated with the
Big Boy Rights.

1.5 Paragraph 2 of the Transfer Agreement states:

2. Assignment of Rights. At the Closing, LRE shall assign to Frisch’s, all of
LRE’s rights and responsibilities as franchisor of the Big Boy Rights within
Frisch’s Core Territory (including, but not limited to, LRE’s rights as
franchisor in any franchise Agreements where Frisch’s is franchisee), so that
Frisch’s shall succeed to LRE’s position as franchisor within Frisch’s Core
Territory. Upon the transfer of the ownership of the Big Boy Rights within
Frisch’s Core Territory, Frisch’s shall cease to be a franchisee of LRE and
Frisch’s use of the Big Boy Rights within Frisch’s Core Territory shall be
unrestricted except to the extent otherwise provided in the “Intellectual
Property Use and Non-Compete Agreement” of even date between Frisch’s and LRE.

1.6 Paragraph 4 of the 2001 Agreement states:

4. Defense of Big Boy Rights By Liggett. Liggett shall defend any challenges to
the validity of the Big Boy Rights within the United States (other than
infringement actions) which, if determined adversely, would have a material
adverse effect upon the Big Boy Rights within the Frisch’s Core Region, and the
operation of Big Boy restaurants in connection therewith within Frisch’s Core
Region…

1.7 Neither FRISCH’S nor BIG BOY disputes the validity of the foregoing
provisions of the 2001 Agreement or the Transfer Agreement. FRISCH’S and BIG BOY
have continued to abide by the terms of the 2001 Agreement and the Transfer
Agreement, and have upheld their respective undertakings thereunder, since
January 2001 when the Agreements were executed.

1.8 Pursuant to permission granted to FRISCH’S in the 2001 Agreement and the
Transfer Agreement, FRISCH’S has the right to use the BIG BOY Trademark for
tartar sauce, pies, and restaurant, drive through, and carry-out services
(collectively

 

Page 2 of 5



--------------------------------------------------------------------------------

EXHIBIT 10 (c)

 

“FRISCH’S Goods and Services”) in certain defined geographic territories, as
described in more detail herein below.

1.9 BIG BOY uses the marks set out in Exhibit B for the goods and services set
out therein (collectively “BIG BOY Goods and Services”).

1.10 Consistent with the allowances made for the filing of a Concurrent Use
Application in Paragraph 1.(b) of the Transfer Agreement referenced hereinabove,
FRISCH’S filed a Concurrent Use Trademark Application to register the BIG BOY
Trademark for the FRISCH’S Goods and Services, which application has been
accorded U.S. Application Serial No. 76/391,539 (the “Concurrent Use
Application”), attached as Exhibit C.

1.11 The Concurrent Use Application has resulted in the filing of Concurrent Use
Proceeding No. 94002189. After reviewing the facts surrounding the respective
uses of the parties, the parties do not believe that there is a present
likelihood of confusion caused by the current respective uses and that such uses
to date have not resulted in any instances of actual confusion. The parties
therefore believe that entry into the present Agreement, and consistent with
their past undertakings in the 2001 Agreement and the Transfer Agreement, can
minimize or eliminate the possibility of confusion arising in the future. The
parties desire to settle and compromise any issues relating to their respective
uses in the United States pursuant to the terms of this Agreement.

UNDERTAKING OF THE PARTIES

2.1 The parties therefore agree to the following terms for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.

2.2 The Concurrent Use Application contains explicit restrictions as to the
geographic territories in which the parties are entitled to use the BIG BOY
Trademark, and identifies a list of federal trademark properties, all
incorporating the BIG BOY Trademark, subject to the parties’ concurrent use
rights (See Exhibit B attached hereto). Specifically, in the 2001 Agreement,
FRISCH’S agreed to restrict its use of the BIG BOY Trademark for the FRISCH’S
Goods and Services to the territory described as:

Indiana

Kentucky

Ohio, except for the following counties: Cuyahoga, Lorain, Medina, Summit,
Portage, Geauga and Lake

Tennessee, except for the following counties: Anderson, Blount, Campbell,
Claiborne, Cooke, Cumberland, Fentress, Grainger, Hamblen, Hancock, Jefferson,
Knox, Loudon, Monroe, Morgan, Roane, Scott, Sevier and Union (hereinafter the
“FRISCH’S Territory”).

 

Page 3 of 5



--------------------------------------------------------------------------------

EXHIBIT 10 (c)

 

2.3 The Concurrent Use Application specifies that FRISCH’S seeks registration of
the BIG BOY Trademark for the FRISCH’S Goods and Services within the FRISCH’S
Territory.

2.4 The Concurrent Use Application further specifies that the exception to
FRISCH’S exclusive right to use the BIG BOY Trademark is BIG BOY’s ownership
rights in the BIG BOY Trademark, which arise anywhere outside of the FRISCH’S
Territory (the “BIG BOY Territory”).

2.5 BIG BOY, and its principal Anthony T. Michaels, CEO of Big Boy Restaurants
International, LLC, expressly consented to FRISCH’S filing of the Concurrent Use
Application by his signature on the Application. (See Exhibit C attached
hereto).

2.6 FRISCH’S agrees that it will not use or advertise the BIG BOY Trademark in
the BIG BOY Territory for BIG BOY Goods and Services.

2.7 BIG BOY agrees that it will not use or advertise the BIG BOY Trademark in
the FRISCH’S Territory for FRISCH’S Goods and Services.

2.8 FRISCH’S agrees to always display the “FRISCH’S” name and mark in close
proximity to each display of the BIG BOY Trademark on packaging and in marketing
materials and displays, and in signage in the FRISCH’S Territory. Such use of
the “FRISCH’S” mark and name goes to preventing the possibility of consumer
confusion.

2.9 The parties agree to reasonably cooperate with each other to minimize the
possibility of confusion in the future. In the unlikely event that an instance
of confusion occurs, the parties will cooperate with each other to address any
such instance.

2.10 BIG BOY agrees that neither it, nor anyone acting in concert with it, will
contest the use of the BIG BOY Trademark by FRISCH’S that is consistent with the
terms of this Agreement, or seek to oppose or cancel any application or
registration by FRISCH’S relating to use consistent with the terms of this
Agreement of a mark that is comprised of the words BIG BOY or of a mark that
consists solely of the words BIG BOY with an associated design, provided that
such use, application, or registration is for the FRISCH’S Goods and Services.
In particular, BIG BOY will not oppose, and will work cooperatively with
FRISCH’S, to enable FRISCH’S to obtain registration of the BIG BOY Trademark for
the FRISCH’S Goods and Services pending in the U.S. Patent and Trademark Office
in Application Serial No. 76/391,539.

2.11 FRISCH’S agrees that neither it, nor anyone acting in concert with it, will
contest the use of the BIG BOY Trademark by BIG BOY, or seek to oppose or cancel

 

Page 4 of 5



--------------------------------------------------------------------------------

EXHIBIT 10 (c)

 

any application or registration by BIG BOY relating to the BIG BOY Trademark
that is comprised of the words BIG BOY or of a mark that consists solely of the
words BIG BOY with an associated design, provided that such use, application, or
registration is for the BIG BOY Goods and Services and provided that the
associated design is not likely to be confused with any pre-existing marks that
FRISCH’S may own.

2.12 This Agreement is entered with the purpose of minimizing or precluding any
likelihood of confusion in the future.

2.13 BIG BOY agrees to take all reasonable steps to dismiss FRISCH’S from
Concurrent Use Proceeding No. 94002189 and to cooperate with FRISCH’S to secure
such dismissal.

2.14 The parties agree, without further consideration, to execute, acknowledge
and deliver such further documents that may be required to effectuate the intent
of this Agreement and the intent of the 2001 Agreement.

2.15 The parties agree that this Agreement does not amend, alter, restrict,
modify, change or supersede any provisions of the 2001 Agreements, such as but
not limited to Paragraph 1 of the Transfer Agreement, and if any such conflict
may arise, the 2001 Agreements shall control.

2.16 The terms of this Agreement shall be binding on and inure to the benefit of
the heirs, successors, assigns, employees, officers, attorneys and subsidiaries
of the parties.

2.17 This Agreement has been executed by the duly authorized officers of the
parties on the dates indicated below and shall be deemed effective as of the
last date of execution.

 

FRISCH’S RESTAURANTS, INC.     BIG BOY RESTAURANTS INTERNATIONAL, LLC

By:

  

/s/ Donald H. Walker

    By:  

/s/ Anthony T.Michaels

Name:

  

Donald H. Walker

    Name:  

Anthony T. Michaels

Title:

  

Vice President

    Title:  

Chief Executive Officer

Date:

  

November 7, 2007

    Date:  

October 31, 2007

 

Page 5 of 5